DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 06/24/2021.
Claims 1-3, 5-9, 11-16, 19 and 20 are currently pending in this application. Claims 1, 3, 5-9, 12, 15, 19 and 20 have been amended. Claims 4, 10, 17 and 18 are cancelled.
No new IDS has been filed.

Response to Arguments
The previous objection to the specification has been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(b) rejections to claims 1-3, 5-9, 11-16, 19 and 20 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 103 rejections to claims 1-3, 5-9, 11-16, 19 and 20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, 19 and 20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, 8 and 15,

Manamohan et al. (US 2019/0332955 A1) teaches a system and method for decentralized machine learning to build models performed at nodes where local training datasets are generated. A blockchain platform may be used to coordinate decentralized machine learning over a series of iterations. For each iteration, a distributed ledger may be used to coordinate the nodes. Rules in the form of smart contracts may enforce node participation in an iteration of model building and parameter sharing, as well as provide logic for electing a node that serves as a master node for the iteration. The master node obtains model parameters from the nodes and generates final parameters based on the obtained parameters. The master node may write its state to the distributed ledger indicating that the final parameters are available. Each node, via its copy of the distributed ledger, may discover the master node's state and obtain and apply the final parameters to its local model, thereby learning from other nodes - see figs. 1, 5; abstract; paras. [0003] - [0006] of Manamohan.

Nagla et al. (US 2018/0018723 A1) teaches a system and method for a vehicle record platform using blockchain technology. Vehicle records are recorded using blocks linked by vehicle identification number. The vehicle record stores historical information about vehicles, including collision information, financing information, transfer of ownership information, and other transaction information. The system can involve a security unit configured to verify the seller and buyer by receiving seller and buyer credentials prior to transmitting the notification – see abstract, figs. 3, 4, 7A; paras. [0006], [0020], [0022] and [0025] of Nagla.

Sivakumar et al. (US 10,885,590 B2) teaches a method and system for automatically fulfilling an obligation under a smart contract. A block is added to a blockchain ledger in response to an event that triggers the obligation. The block includes data related to the event. Inferences related to the event are derived based on an analysis of event data and historical data incorporated in prior blocks in the blockchain ledger. Based on the inferences, a potential cause of the event is derived. Based on the potential cause, an interested stakeholder to the fulfilling of the obligation is identified. The interested stakeholder is added to a group that is allowed access to the blockchain ledger corresponding to the smart contract – see abstract, fig. 6; columns 1-2 of Sivakumar.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
the claims 1, 8 and 15 in a system, a vehicle or a method including:
one or more sensors of the vehicle configured to detect vehicle data;
a smart contract located on a blockchain for storing an access state associated with the data location, the access state indicating one or more authorized devices having access to the data location; and
an electronic control unit (ECU) of the vehicle configured to:
record the detected vehicle data to the data location and 
communicate an instruction to the smart contract to change the access state associated with the data location to grant access to a third-party device by including the third-party device in the one or more authorized devices or revoke access from the third-party device by excluding the third-party device from the one or more authorized devices,
wherein the smart contract is further configured to communicate access credentials to the third-party device to access the data location when the third-party device is granted access to the data location.

Dependent claims 2, 3, 5-7, 9, 11-14, 16, 19 and 20 are allowed as they depend from allowable independent claim 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.